Citation Nr: 1623238	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Kathleen L. Day, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1997 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the Board at a February 2016 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's plantar fasciitis aggravates his post-service obesity/weight problems that in turn aggravate his sleep apnea.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service-connection on a secondary basis may be established when a condition is proximately due to or aggravated by a service connected disability.   The evidence must be sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that he struggled with controlling his weight during service resulting in his eventual discharge.  He continued to struggle with controlling his weight post service.  The Veteran says that his inability to control his weight is caused or aggravated by his service-connected bilateral plantar fasciitis, which limits or prevent activity and exercise.  In turning his sleep apnea is caused or aggravated by his excessive weight.  

A review of the evidence of record shows that the Veteran struggled to control his weight during service.  While he testified that he actually lost weight during service, being approximately 245 lbs. at entry and approximately 230 lbs. at discharge, a review of the service treatment records shows this to not be the case.  February 2016 Board Hearing Trans. p. 4.  A November 1996 Report of Medical Examination, done for the purpose of enlistment, indicates a weight of 238 lbs.  The examiner also noted the Veteran's body fat was 22.35 percent with the maximum allowable being 24 percent.  The examiner also described the Veteran as being overweight by 44 lbs.  A November 1998 Report of Medical Examination completed a few months before service discharge shows a weight of 248 lbs. and a notation that the Veteran continues to be overweight.  A treatment note from a few days later indicates the Veteran exceeded weight by 51 lbs. with body fat 4.43 percent over the maximum allowable.  A copy of the Veteran's DD Form 214, included with the service treatment records, has a Special Additional Information section that indicates discharge was the result of weight control failure.  A November 1998 memorandum on the subject of the weight control program indicates the cause of the Veteran's overweight condition is not due to a medical condition.  The Board notes this determination was made approximately one month after the Veteran had sought treatment for heel pain. This suggested the Veteran's in-service weight gain was not caused by his heel pain and, as will be discussed shortly, this is the finding of May 2013 VA examiner.

Nevertheless, the evidence supports a finding that his service-connected plantar fasciitis aggravates his post-service obesity/weight problems that in turn aggravates his sleep apnea.   

A November 2009 letter, from a Dr. J.M., states the Veteran suffers sleep apnea which was diagnosed by sleep study in June 2009.  The Veteran testified that he continued to struggle with his weight post service reporting the most he ever weighed was approximately 315 lbs.  February 2016 Board Hearing Trans. p. 8.  He did note he has had gastric bypass surgery but still continues to struggle controlling his weight, being approximately 275 at the time of the hearing, which he attributes to his plantar fasciitis.  Id. at 10-11.  

In his letter, Dr. J.M. also noted the Veteran is obese with "limitation on his activity because of long-standing plantar fasciitis which is related to his military service.  His limitation of activity from his plantar fasciitis is a direct hindrance to his ability to lose weight thus making his sleep apnea worse."

A June 2010 VA examiner concluded the Veteran's "sleep apnea is secondary to obstruction of the upper airway of which obesity can contribute to.  However, his sleep apnea is not due to his plantar fasciitis but may be due to obesity.  The rational is, the cause of sleep apnea is a well-known disease due to upper airway obstruction and proven in the literature and the medical text books."

While this opinion indicates the Veteran's obesity caused or aggravated his sleep apnea it is ambiguous as to the relationship between the Veteran's his plantar fasciitis and obesity.  Therefore, further comment was sought from another VA examiner.  In March 2013, a VA examiner indicated the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's plantar fasciitis.  In support of this conclusion, the examiner noted the Veteran started to gain weight in service prior to reporting problems with foot pain; that there are forms of exercise that do not require extensive weight bearing, such as swimming or cycling, that can be done even with sever plantar fasciitis; and that his plantar fasciitis is not severe enough to prevent other types of exercise.  Therefore, the examiner's conclusion was "[t]he Veteran's plantar fasciitis is NOT severe enough, nor in and of itself sufficient, to cause the Veteran's obesity via lack of activity or any other mechanism."  

An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  Allen at 449.  Moreover, stating the disability is "not caused by or a result of" a disability does not sufficiently address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

As such, the March 2013 VA examiner's opinion fails to address the possibility that the Veteran's plantar fasciitis aggravates his obesity/weight problems that in turn aggravate his sleep apnea.  The November 2009 opinion of Dr. J.M., while failing to use the term aggravation, does use language the Board finds clearly indicates it is the doctor's opinion the Veteran's plantar fasciitis aggravates his post-service obesity/weight problems that in turn aggravate his sleep apnea.  Therefore, the evidence of record supports entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


